Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  of copending Application No. 16,480,748. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding Claim 1
A scroll compressor, comprising: a frame  (Claim 3 of copending Application No. 16,480,748) holding an orbiting scroll (Claim 1 of copending Application No. 16,480,748) configured to slide; a fixed scroll (Claim 1 of copending Application No. 16,480,748) configured to form a compression chamber together with the orbiting scroll; and a shell accommodating the frame and the fixed scroll, the shell including a first inner wall surface (Claim 2 of copending Application No. 16,480,748), a first protrusion protruding (Claim 2 of copending Application No. 16,480,748) from the first inner wall surface to position the fixed scroll, a second inner wall surface (Claim 3 of copending Application No. 16,480,748), and a second protrusion (Claim 3 of copending Application No. 16,480,748) protruding from the second inner wall surface to position the frame, the fixed scroll being fixed to the first inner wall surface, the frame being fixed to the second inner wall surface.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "an inner wall surface" in Line 2.  There is improper antecedent basis for this limitation in the claim.  The Office interprets that this “an inner wall surface” is the “the first inner wall of the first protrusion”.
Claim 9 recites “at least a part of the second straight pipe portion and the inner wall of the coupling portion”.  The Office interprets the second inner wall is can be on either the second straight pipe portion or the coupling portion”  Therefore, the recitation shall be amended as  “at least a part of the second straight pipe portion or the inner wall of the coupling portion”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication  2013/0017114 to Nakamura.
In Reference to Claim 1
Nakamura discloses a scroll compressor, comprising: a frame (Fig. 2, 34) holding an orbiting scroll (Fig. 2, 40) configured to slide; a fixed scroll (Fig. 2, 36) configured to form a compression chamber together with the orbiting scroll; and a shell (Fig. 2, annotated by the examiner) accommodating the frame and the fixed scroll, the shell including a first inner wall surface (Fig. 2, annotated by the examiner), a first protrusion (Fig. 2, annotated by the examiner) protruding from the first inner wall surface to position the fixed scroll, a second inner wall surface (Fig. 2, annotated by the examiner), and a second protrusion (Fig. 2, annotated by the examiner) protruding from the second inner wall surface to position the frame, the fixed scroll being fixed to the first inner wall surface (As showed in the Fig. 2), the frame being fixed to the second inner wall surface (As showed in Fig. 2).

    PNG
    media_image1.png
    579
    751
    media_image1.png
    Greyscale

In Reference to Claim 2
Nakamura discloses the orbiting scroll (Fig. 2, 40) has a side surface (Fig. 2, annotated by the examiner) located in a radially outermost portion of the orbiting scroll, and the side surface of the orbiting scroll and an inner wall surface of the shell face each other.
In Reference to Claim 4
Nakamura discloses the second inner wall surface (Fig. 2, annotated by the examiner) is formed on an inner wall surface (As showed in Fig. 2, annotated by the examiner) of the first protrusion.
In Reference to Claim 6
Nakamura discloses the shell includes a main shell (Fig. 2, annotated by the examiner) with both ends opened, a first shell (Fig. 2, 32) covering an opening port on one end side of the main shell, and a second 
In Reference to Claim 7
Nakamura discloses the first positioning surface (Fig. 2, annotated by the examiner) is formed closer to the first shell (Fig. 2, 32) than is a sliding surface of the orbiting scroll configured to slide adjacent to the frame, and the second positioning surface (Fig. 2, annotate by the examiner) is formed closer to the second shell (Fig. 2, 93) than is the sliding surface.
In Reference to Claim 8
Nakamura discloses the main shell includes a first straight pipe portion (Fig. 2, annotated by the examiner), a second straight pipe portion (Fig. 2, annotated by the examiner) having an outer diameter that is smaller than an outer diameter of the first straight pipe portion, and a coupling portion (Fig. 2, annotated by the examiner) coupling the first straight pipe portion and the second straight pipe portion, and at least a part of the second inner wall surface (Fig. 2, annotated by the examiner) is formed on an inner wall of the coupling portion
In Reference to Claim 9
Nakamura discloses the first inner wall surface (Fig. 2, annotated by the examiner) is formed on an inner wall of the first straight pipe portion (Fig. 2, annotated by the examiner), and the second inner wall surface (Fig. 2, annotated by the examiner) is formed on an inner wall of the inner wall of the coupling portion (Fig. 2, annotated by the examiner).
In Reference to Claim 10

In Reference to Claim 20
Nakamura discloses shell (Fig. 2, annotated by the examiner) accommodating a frame (Fig. 2, 34) holding an orbiting scroll (Fig. 2, 40) configured to slide, and a fixed scroll (Fig. 2, 36) configured to form a compression chamber together with the orbiting scroll, the shell comprising: a first inner wall surface (Fig. 2, annotated by the examiner) to which the fixed scroll is fixed; a first protrusion protruding (Fig. 2, annotated by the examiner) from the first inner wall surface to position the fixed scroll; a second inner wall surface (Fig. 2, annotated by the examiner) to which the frame is fixed; and a second protrusion protruding (Fig. 2, annotated by the examiner) from the second inner wall surface to position the frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US Patent Publication 2014/0123693 to Shimazu.
In Reference to Claim 18 and 19
Nakamura discloses the scroll compressor of claim 1; a condenser (Fig. 1, 22); and an evaporator (Fig. 1, 20), 
Nakamura dose not teach the working media and the expansion valve.
Shimazu teaches a expansion valve (Fig. 1, 4) and the working media can be R32 or FHO (Paragraph 32)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Nakamura to incorporate teachings from Shimazu.  Doing so, would result in an expansion valve being used in the circulation system to actively control the pressure in the system.  Further, Shimazu teaches the working media can be either R32 or FHO for the purpose of the environmental protection (Paragraph 32).
Allowable Subject Matter
Claims 5, 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2020/0032796 to Takai et al, US Patent Publication 2014/0086776 to Park et al, US Patent Publication 2013/0302197 to Ginies et al, US Patent Publication 2011/0091341 to Zamudio et al, US Patent Publication 2006/0051127 to Tarng, US Patent Publication 2015/0198159 to Yamashita et al, US Patent Publication 2015/0159652, US Patent Publication 2013/0209305 to Takei.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/29/2021